Citation Nr: 1647795	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-31 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from August 5, 1975, to January 31, 1993, for an acquired psychiatric disability.

2.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) prior to January 31, 1993.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2010 rating decision from which this appeal originates granted service connection for an acquired psychiatric disorder.  The Veteran was assigned an initial 50 percent rating effective August 5, 1975, and a rating of 70 percent effective February 1, 1993.  The November 2010 rating decision also granted TDIU effective February 1, 1993. 

In June 2011, the Veteran filed his notice of disagreement with the initial 50 percent rating assigned from August 5, 1975, to January 31, 1993, asserting that he was entitled to a higher rating and entitled to TDIU.

In October 2016, the Veteran's representative argued that the totality of the medical evidence supports a rating in excess of 50 percent from August 5, 1975, to January 31, 1993, and entitlement to TDIU during this period as the Veteran has been totally disabled due to his acquired psychiatric disability for decades.

On review of the record, the Board notes that there is some medical evidence during the period in question, that that a retrospective medical opinion could plausibly be of assistance.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  As such, a remand is needed to obtain an opinion regarding the severity of the Veteran's acquired psychiatric disorder from August 5, 1975, to January 31, 1993.

In addition, the Board notes that in the October 2012 statement of the case, the RO only adjudicated the claim under the current criteria for rating psychiatric disorders, and only provided citation to the current rating criteria.  Given that the rating period at issue in this case spans 1975 to 1993, the current rating criteria (which were enacted in November 1996) are not relevant.  On remand, the Veteran should be provided notice of the rating criteria applicable to this case.

In addition, the Veteran's claims file contains medical records and statements written in Spanish, with no certified English translation.  While on remand, the AOJ should take the opportunity to review the electronic claims file and translate any pertinent documents from Spanish into English.  The Board has marked those documents in the electronic claims file as "Spanish" in the notes section of VBMS, to assist the RO.

Finally, the issue of entitlement to a TDIU prior to January 31, 1993, is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Review the electronic claims file, and translate from Spanish into English those Spanish documents the Board has indicated in the notes section as "Spanish."

2.  Refer the electronic claims file to a VA psychiatrist to address the nature and severity of the Veteran's service-connected acquired psychiatric disability for the period from August 5, 1975, to January 31, 1993.  The examiner is requested to thoroughly review the Veteran's entire extensive claims file.

To the extent possible, the examiner is requested to identify the symptoms associated with the psychiatric disorder for the period from August 5, 1975, to January 31, 1993.  The examiner should then offer an opinion as to whether the psychiatric disorder for that time period resulted in either:

	A.  Considerable impairment of social and industrial adaptability; 
   
   B.  Severe impairment of social and industrial adaptability; or
   
   C.  Complete social and industrial inadaptability resulting from active psychotic manifestations of the requisite extent, severity, depth, persistence or bizarreness.
   
The examiner should, to the extent possible, also comment on the impact of the Veteran's psychiatric disability on his employability for that period.

A rationale for any opinion offered should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a complete rationale as to why the opinion cannot be offered.

3.  After the requested development is completed, readjudicate the claims on appeal.  The RO is advised that the claim involving the rating for the psychiatric disability must be readjudicated under the pertinent rating criteria in effect from August 5, 1975, to January 31, 1993.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, which must include citation to the pertinent rating criteria for psychiatric disabilities in effect for the period from August 5, 1975, to January 31, 1993.  Allow an appropriate time for response following the issuance of the supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




